Title: To Alexander Hamilton from Jeremiah Olney, 24 April 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 24th April 1794.
Sir

When I wrote you on the 14th Int. on the Subject of the Suits of Messrs. Arnold & Dexter, my Intention was to have made application to the Superiour Court to be held in the County of Kent on the 28 Int. for a Special Jury to be Taken up for the purpose of assessing the Damages—but it is Mr. Barne’s opinion that no time will be gained by this Step as the verdict of the Jury cannot be promulgated untill the Stated Term of the Court in Septr: I have therefore deemed it Expedient to let the business remain as it is, untill that time & in the interim to transmit (which I now do) for your information Copies of the Judgment of Court and a Copy of the Case of Mr. Arnold, (that of Dexters being Similar) with a Statement of the Pleadings of these Suits, furnished by Mr. Barnes.
Such further Instructions as you may think proper to give relative to the ultimate defence, and obtaining a final decision, of those Causes, shall be promptly executed.
I have the Honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton Esqr.Secy of the Treasury.

